CONSENT LETTER



 

May 30, 2006

 

Via Facsimile

CECO Environmental Corp.

CECO Group, Inc.

CECO Filters, Inc.

New Busch Co., Inc.

The Kirk & Blum Manufacturing Company

KBD/Technic, Inc.

CECOaire, Inc.

CECO Abatement Systems, Inc.

3120 Forrer Street

Cincinnati, Ohio 45209

Attn: Mr. Phillip DeZwirek, CEO

Re: Credit Agreement dated as of December 29, 2005 (the "Credit Agreement")
among CECO Environmental Corp., CECO Group, Inc. ("Group"), and their respective
subsidiaries which are Borrowers thereunder: CECO Filters, Inc., New Busch Co.,
Inc., The Kirk & Blum Manufacturing Company, KBD/Technic, Inc., CECOaire, Inc.
and CECO Abatement Systems, Inc. (collectively, the "Borrowers") and Fifth Third
Bank ("Lender") (capitalized terms used, but not defined, in this letter will
have the meanings given to them in the Credit Agreement).



Dear Mr. DeZwirek:

Lender has been advised that, in connection with the exercise of certain
warrants issued to purchase the capital stock of CECO Environmental Corp. (the
"Company"), the Company will receive net cash proceeds in the aggregate
approximate amount of $892,680 (the "Warrant Proceeds"). Lender has been further
advised that the Company desires to use the Warrant Proceeds, together with
advances from Borrowers of Revolving Loan proceeds in the aggregate approximate
amount of $167,320 (together with the Warrant Proceeds, collectively, the
"Proceeds"), to pay accrued and unpaid interest on, and the entire unpaid
principal balance of, all of the Indebtedness and other obligations owing by the
Company to each of ICS and Mr. Sandler (collectively, the "ICS and Mr. Sandler
Subordinated Debt"), as evidenced by that certain: (i) Second Amended and
Restated Replacement Promissory Note, dated February 2, 2006, in the original
principal amount of $500,000 from the Company to Mr. Sandler, and (ii) Third
Amended and Restated Replacement Promissory Note, dated February 6, 2006, in the
original principal amount of $500,000 from the Company to ICS. The Company,
Group, and Borrowers each represent to Lender that no Event of Default, and no
event which could become an Event of Default with the passage of time or the
giving of notice, or both, under the Credit Agreement or the other Loan
Documents exists on the date hereof or will be created by the transactions
contemplated hereby.



Lender hereby consents, without representation, warranty or recourse and upon
the conditions hereof, to the application of the Proceeds to the ICS and Mr.
Sandler Subordinated Debt. Notwithstanding anything to the contrary in the
foregoing, Lender's consent to the application of the Proceeds to the ICS and
Mr. Sandler Subordinated Debt, as contemplated herein, is expressly conditioned
upon (i) the Warrant Proceeds being first deposited by the Company into the
Company's account at lender and then used to make payment on the ICS and Mr.
Sandler Subordinated Debt out of those same funds in that Fifth Third bank
account, (ii) the Warrant Proceeds receiving accounting treatment as equity in
the Company, (iii) any Proceeds remaining after making payment on the ICS and
Mr. Sandler Subordinated Debt being contributed by the Company into Borrowers to
be used by them to pay down the Revolving Loans, and (iv) the Company's
providing to Lender evidence satisfactory to Lender that the ICS and Mr. Sandler
Subordinated Debt has been fully paid, performed and otherwise satisfied.



Under no circumstances should this letter be interpreted to constitute or be
deemed to be a modification or amendment of the Credit Agreement or of any other
Loan Document or any commitment by Lender to provide any future consent to the
Company, Group or Borrowers.



This letter may be signed by facsimile signatures or other electronic delivery
of an image file reflecting the execution hereof, and, if so signed: (i) may be
relied on by each party as if the document were a manually signed original and
(ii) will be binding on each party for all purposes.

FIFTH THIRD BANK

 

By: /s/ Donald K. Mitchell

Donald K. Mitchell, Vice President

 

 

 

 

 

[Acceptance Page Follows]



 

Cincinnati - 586200.3



Accepted and Agreed to as of May 31, 2006:



 

CECO ENVIRONMENTAL CORP

.

CECO GROUP, INC.

       

By: /s/ Dennis W. Blazer

By: /s/ Dennis W. Blazer

Dennis W. Blazer, Chief Financial Officer

Dennis W. Blazer, Chief Financial Officer,

and Vice President

Secretary and Treasurer

       

CECO FILTERS, INC

.

NEW BUSCH CO., INC

.        

By: /s/ Dennis W. Blazer

By: /s/ Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer

Dennis W. Blazer, Secretary and Treasurer

       

THE KIRK & BLUM

MANUFACTURING COMPANY

KBD/TECHNIC, INC

.        

By: /s/ Dennis W. Blazer

By: /s/ Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer

Dennis W. Blazer, Secretary and Treasurer

       

CECOAIRE, INC

.

CECO ABATEMENT SYSTEMS, INC

.        

By: /s/ Dennis W. Blazer

By: /s/ Dennis W. Blazer

Dennis W. Blazer, Secretary and Treasurer

Dennis W. Blazer, Secretary and Treasurer



 

